
	

114 S2594 IS: To provide for the discoverability and admissibility of gun trace information in civil proceedings.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2594
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide for the discoverability and admissibility of gun trace information in civil proceedings.
	
	
 1.Discoverability and admissibility of gun trace information in civil proceedingsThe contents of the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms, and Explosives shall not be immune from legal process, shall be subject to subpoena or other discovery, shall be admissible as evidence, and may be used, relied on, or disclosed in any manner, and testimony or other evidence may be permitted based on the data, on the same basis as other information, in a civil action in any State (including the District of Columbia) or Federal court or in an administrative proceeding.
		
